ORMAL                                                  06/09/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0201


                                        DA 19-0201
                                                                        FILED
STATE OF MONTANA,
                                                                        JUN 0 9 2020
                                                                     Boweln Greenvvooci
              Plaintiff and Appellee,                              Clerk of Supreme Court
                                                                      State of Montana


       v.                                                           ORDER

TIFFANY ANN OPITZ,

              Defendant and Appellant.



       Counsel for Appellant Tiffany Ann Opitz filed a rnotion and brief asking to be
allowed to withdraw frorn this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Opitz was granted time to file a response,
but no response was filed.
       The Court has now independently exarnined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Opitz's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Opitz personally.      /
                       14-r1..,
       DATED this     l      day of June, 2020.



                                                               Chief Justice
        747
        (   ell‹.
    _,U A4 '11
             --



               e
        Justices




2